
	
		II
		110th CONGRESS
		2d Session
		S. 3624
		IN THE SENATE OF THE UNITED STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Carper introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 49, United States Code, to require States
		  and metropolitan planning organizations to develop transportation greenhouse
		  gas reduction plans to reduce greenhouse gas emissions from the transportation
		  sector, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean, Low-Emission, Affordable, New
			 Transportation Efficiency Act.
		2.Transportation
			 alternatives
			(a)In
			 generalSubtitle III of title
			 49, United States Code, is amended by adding at the end the following:
				
					63Transportation
				alternatives
						6301.DefinitionsIn this chapter:
							(1)AdministratorThe
				term Administrator means Administrator of the Environmental
				Protection Agency.
							(2)CharretteThe
				term charrette means a open, collaborative design session held
				over the course of 2 or more days—
								(A)that includes
				participation by stakeholders and the public;
								(B)that involves a
				collaborative process with a series of short feedback loops; and
								(C)the purpose of
				which is to produce 2 or more feasible Plans.
								(3)FundThe
				term Fund means the Low Greenhouse Gas Transportation Fund
				established by section 6302(a)(1).
							(4)Intercity
				passenger rail service
								(A)In
				generalThe term intercity passenger rail service
				has the meaning given the term intercity rail passenger
				transportation in section 24102.
								(B)InclusionThe
				term intercity passenger rail service includes high-speed rail
				service.
								(5)MPOThe
				term MPO means a metropolitan planning organization designated
				under section 134(b) of title 23 that, as of the most recent decennial census,
				represents more than 200,000 individuals.
							(6)PlanThe
				term Plan means a transportation greenhouse gas reduction plan
				covering a period of at least 10 years developed under section 6304(a).
							(7)Scenario
				analysisThe term scenario analysis means an
				analysis that is conducted by identifying different trends and making
				projections based on those trends to develop a range of scenarios and estimates
				of how each scenario could improve mobility and affect rates of—
								(A)vehicle miles
				traveled;
								(B)use of
				petroleum-derived transportation fuel; and
								(C)greenhouse gas
				emissions from the transportation sector.
								(8)StateThe
				term State means—
								(A)a State;
								(B)the District of
				Columbia; and
								(C)the Commonwealth
				of Puerto Rico.
								6302.Fund
							(a)EstablishmentThere
				is established in the Treasury of the United States a fund to be known as the
				Low Greenhouse Gas Transportation Fund, consisting of such
				amounts as are deposited in the Fund under section 6303(c).
							(b)Expenditures
				from Fund
								(1)In
				generalSubject to section 6303(c), on request by the Secretary,
				the Secretary of the Treasury shall transfer from the Fund to the Secretary
				such amounts as the Secretary determines are necessary to provide assistance
				for use in implementing projects under Plans developed under section
				6308(b).
								(2)Administrative
				expensesAn amount not exceeding 10 percent of the amounts in the
				Fund shall be available for each fiscal year to pay the administrative expenses
				necessary to carry out this Act.
								(c)Transfers of
				amounts
								(1)In
				generalThe amounts required to be transferred to the Fund under
				this section shall be transferred at least monthly from the general fund of the
				Treasury to the Fund on the basis of estimates made by the Secretary of the
				Treasury.
								(2)AdjustmentsProper
				adjustment shall be made in amounts subsequently transferred to the extent
				prior estimates were in excess of or less than the amounts required to be
				transferred.
								6303.Auctioning
							(a)In
				generalFor each of calendar years 2012 through 2050, the
				Administrator shall auction 10 percent of the emission allowances established
				for each of those calendar years under any program in effect providing for the
				regulation of greenhouse gas emissions and the auctioning of emission
				allowances that is administered by the Administrator.
							(b)TimingThe
				auctions required for each calendar year specified in paragraph (1) shall be
				conducted over the course of at least 4 sessions, spaced evenly over a period
				beginning 330 days before, and ending 60 days after, the beginning of each such
				calendar year.
							(c)Deposit of
				proceedsThe Administrator shall deposit in the Fund the proceeds
				from each auction conducted under this section.
							6304.Plans
							(a)GoalEach
				State and MPO shall establish the goal of reducing greenhouse gas emissions
				from the transportation sector during the 10 years following the date of
				enactment of this chapter through—
								(1)the increase in
				mobility options;
								(2)the reduction of
				vehicle miles traveled; and
								(3)the use of
				petroleum-derived transportation fuel.
								(b)Development of
				plansEach State and MPO shall develop a transportation
				greenhouse gas reduction plan, and a prioritized list of projects the support
				the plan, that are integrated into the long-range transportation and
				transportation improvement plans of the State or MPO to work toward achieving
				the goal established by the State or MPO under subsection (a) through
				investment in—
								(1)new transit
				projects eligible for assistance under chapter 53 (or the expansion of
				operations or frequency of existing transit service);
								(2)an intercity
				passenger rail project for—
									(A)(i)the acquisition,
				construction, improvement, or inspection of equipment, track and track
				structures, or a facility for use in or for the primary benefit of intercity
				passenger rail service;
										(ii)expenses incidental to that
				acquisition or construction (including expenses for designing, engineering,
				location surveying, mapping, environmental studies, and acquisition of
				rights-of-way);
										(iii)payments for the capital portions
				of rail trackage rights agreements;
										(iv)highway-rail grade crossing
				improvements relating to intercity passenger rail service;
										(v)security;
										(vi)mitigation of environmental
				impacts;
										(vii)communication and signalization
				improvements;
										(viii)relocation assistance;
										(ix)acquisition of replacement housing
				sites; and
										(x)acquisition, construction,
				relocation, and rehabilitation of replacement housing;
										(B)rehabilitating,
				remanufacturing, or overhauling rail rolling stock and facilities used
				primarily in intercity passenger rail service; and
									(C)costs associated
				with developing State rail plans;
									(3)sidewalks,
				crosswalks, bicycle paths, greenways, pedestrian signals, pavement marking,
				traffic calming techniques, modification of public sidewalks (including
				projects to achieve compliance with the Americans with Disabilities Act of 1990
				(42 U.S.C. 12101 et seq.)), and other strategies to encourage pedestrian and
				bike travel;
								(4)additional
				freight rail capacity, particularly if the capacity—
									(A)relieves a
				freight bottleneck designated by the Secretary as causing poor on-time
				performance for intercity rail passenger trains; or
									(B)expands intercity
				or commuter rail capacity;
									(5)carpool, vanpool,
				or car-share projects;
								(6)updates to zoning
				and other land use regulations and plans—
									(A)to coordinate
				with local, regional, and State plans; or
									(B)to support
				infill, transit-oriented development, or mixed-use development;
									(7)improvements
				in—
									(A)travel and
				land-use data collection; and
									(B)travel models to
				better measure greenhouse gas emissions and emission reductions; or
									(8)the
				transportation control measures described in clauses (i) through (xv) of
				section 108(f)(1)(A), or section 211, of the Clean Air Act (42 U.S.C.
				7408(f)(1)(A), 7545).
								(c)Submission and
				updatingEach Plan shall be—
								(1)submitted to the
				Secretary not later than 2 years after the date of enactment of this chapter;
				and
								(2)updated every 4
				years thereafter, including with analysis regarding achievement of the goals of
				the Plan.
								(d)Certification
								(1)In
				generalSubject to section 6306(b), not later than 180 days after
				the date of submission of a Plan under subsection (c)(1), the Secretary, in
				consultation with the Administrator, shall determine and certify
				whether—
									(A)the Plan is
				likely to achieve the goal established by the State or MPO, as the case may be,
				under subsection (a); and
									(B)the development
				of the plan has complied with subsection (e).
									(2)Previously
				developed plansIf a State or MPO develops a plan to reduce
				greenhouse gas emissions from the transportation sector before the date of
				enactment of this chapter, the State or MPO shall not be eligible to receive a
				distribution of funds under section 6308 unless the Secretary, in consultation
				with the Administrator, first determines and certifies that the plan meets the
				requirements of this chapter.
								(e)Public
				involvement, coordination, and consultationEach Plan shall be
				developed—
								(1)using
				transportation and economic development scenario analysis and strong public and
				stakeholder involvement, including—
									(A)public comment
				periods;
									(B)scenario
				planning;
									(C)the most recent
				models; and
									(D)public
				charrettes;
									(2)with strong
				regional coordination, including between each MPO and the State in which the
				MPO is located and with other MPOs located within that State; and
								(3)in consultation
				with State and local housing, economic development, land use, environmental,
				and transportation agencies.
								(f)Incorporation
				of MPO PlansEach State shall incorporate, without modification,
				into the Plan of the State the final Plans of MPOs located within the
				State.
							6305.StudyTo maximize greenhouse gas emission
				reductions from the transportation sector, the Secretary and the Administrator
				shall enter into an arrangement with the Transportation Research Board of the
				National Academy of Sciences under which that Board shall submit to the
				Administrator and the Secretary, not later than 1 year after the date of
				enactment of this chapter, a report containing recommendations—
							(1)for use in
				improving research and tools to assess the effect of transportation plans and
				land use plans on motor vehicle use rates and transportation sector greenhouse
				gas emissions;
							(2)for use in
				improving Federal Government data sources that are necessary to assess
				greenhouse gas emission data from the transportation sector for use in
				developing Plans; and
							(3)regarding
				policies to effectively reduce greenhouse gas emissions from the transportation
				sector.
							6306.Technical
				standards
							(a)In
				generalNot later than 2 years after the date of enactment of
				this chapter, based on any recommendations contained in the reports submitted
				under paragraphs (1) and (2) of section 6305, and every 5 years thereafter, the
				Secretary, in consultation with the Administrator, shall establish or update,
				as appropriate, standards for transportation data collection, monitoring,
				planning, and modeling.
							(b)Effect on
				certificationThe Secretary shall not certify any Plan under
				section 6304(d) until such time as standards for transportation data
				collection, monitoring, planning, and modeling are established under subsection
				(a).
							6307.ReportNot later than 5 years after the date of
				enactment of this chapter, and every 5 years thereafter, the Administrator
				shall submit to the committees of the Senate and the House of Representatives
				having jurisdiction over transportation and climate change a report that
				describes—
							(1)the aggregate
				reduction in greenhouse gas emissions from the transportation sector expected
				as a result of the development and implementation of the Plans;
							(2)the impact of
				other Federal policies and programs on this chapter;
							(3)changes to
				Federal law that could improve the performance of the Plans; and
							(4)regulatory
				changes planned to improve the performance of the Plans.
							6308.Funding
							(a)Development and
				updating of plansThe Secretary shall use 5 percent of the funds
				deposited in the Fund for each fiscal year to support the development and
				updating of Plans under section 6304.
							(b)Implementation
				of plans
								(1)In
				generalThe Secretary shall use 10 percent of the funds deposited
				in the Fund for each fiscal year—
									(A)to support the
				implementation of Plans; and
									(B)to fund the
				projects described in Plans as being necessary to meet the goals established by
				the States or MPOs submitting the Plans.
									(2)FormulaThe
				Secretary, in coordination with the Administrator, shall establish and
				regularly update a formula for the distribution of funds in accordance with
				paragraph (1) that—
									(A)reflects the
				expected per capita reduction in greenhouse gas emissions expected as a result
				of implementation of each Plan certified under section 6304(d);
									(B)ensures that at
				least 50 percent of the funds are used to implement Plans certified under
				section 6304(d) that are developed by MPOs;
									(C)emphasizes Plans
				that increase transportation options and mobility, particularly for low-income
				individuals, minorities, the elderly, zero-car households, and the disabled;
				and
									(D)during the first
				5 years after the date of enactment of this chapter, takes into consideration
				reductions in greenhouse gas emissions achieved by States and MPOs under Plans
				certified under section 6304(d).
									(3)Cost-sharingThe
				Federal share of a project described in paragraph (1)(B) that is carried out
				using funds made available under this section shall be 80
				percent.
								.
			(b)Conforming
			 amendmentThe analysis for
			 subtitle III of title 49, United States Code, is amended by inserting after the
			 item relating to chapter 61 the following:
				
					
						CHAPTER 63—Transportation alternatives
						Sec. 
						6301. Definitions.
						6302. Fund.
						6303. Auctioning.
						6304. Plans.
						6305. Study.
						6306. Technical standards.
						6307. Report.
						6308.
				Funding.
					
					.
			
